DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered. Accordingly, claims 104- 109, 111-114, and 116-123 remain pending, claims 104, 111-112, 116, and 120 have been amended, and claims 110 and 115 have been canceled.
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant argues in the second paragraph of page 6
“Applicant submits that each of Saadat and Wolf, and their proposed combination, fails to teach or suggests the method of amended independent claim 104. In particular, neither Saadat nor Wolf teach or suggest causing multiple points of interruption of neural branches extending through foramina and microforamina of a palatine bone based, at least in part, on neural and anatomical detection and mapping, as recited in amended claim 104. In fact, both Saadat and Wolf of completely devoid of any teaching or suggestion of utilizing neural and anatomical detection and mapping of any kind, let alone causing multiple points of interruption of neural branches based on such techniques.”

In response, applicant is directed to [0031], [0038], [0151] of Saadat which discloses the identification of nasal anatomical landmarks and the detection of related target and non-target tissue from image data acquired by the surgical instrument in order to guide the placement of the treatment device to the neural target structure. The techniques and methods disclosed by Saadat are well-known and established in the art to encompass the immediate limitations of the multiple points of interruption being caused by “at least in part, on neural and anatomical detection and mapping”. 
Also, it is noted that applicant has not positively recited the claimed method as performing the steps of detection or mapping let alone the detection and mapping being a specific type of detection or mapping so that the detection and mapping are specific to “neural and anatomical” types of detection and mapping processes. It appears the newly amended limitation is merely intended use. Accordingly, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 104- 109, 111-114, and 116-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 104-108, 111-114, and 116-120 of copending Application No. 16/382,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 104 of both applications are directed to a method for treating at least one of rhinitis, congestion, and rhinorrhea within a nasal cavity of a patient, claim 104 of the immediate application under examination advancing an end effector of a treatment device to a target site within a nasal cavity of a patient, the end effector comprising a plurality of sensing electrodes configured to detect neural activity at the target site and a plurality of energy delivery elements configured to deliver therapeutic neuromodulation energy at the target site; receiving, from the plurality of sensing electrodes, measurements of bioelectric properties of target tissue at the target site, the target tissue comprising heterogeneous tissue proximate to the target site; detecting and identifying, via a controller operably associated with the plurality of sensing electrodes, one or more target locations of neural branches extending through foramina and microforamina of a palatine bone based, at least in part, on the measurements of bioelectric properties of the heterogeneous tissue; identifying, via the controller, one or more portions of the end effector and associated energy delivery elements in direct contact with the target tissue; and selectively activating, via the controller, the identified energy delivery elements to thereby cause multiple points of interruption of the neural targets that is based, at least in part, on neural and anatomical detection and mapping, the multiple points of interruption to decrease mucous production and claim 105 recites the multiple points of interruption is caused by ablation. 
Similarly, claim 104 of the ‘877 application recites advancing a therapeutic assembly of a treatment device to a target site within a nasal cavity of a patient, the therapeutic assembly comprising a plurality of sensing electrodes configured to detect neural activity at the target site and a plurality of energy delivery elements configured to deliver therapeutic neuromodulation energy at the target site; receiving, from the plurality of sensing electrodes, measurements of bioelectric properties of target tissue at the target site: detecting and identifying, via a controller operably associated with the plurality of sensing electrodes, one or more target locations of neural branches extending through foramina and microforamina of a palatine bone based, at least in part, on the measurements of bioelectric properties of the target tissue; selectively activating, via the controller, one or more energy delivery elements and delivering energy based, at least in part, on neural and anatomical detection and mapping and that energy is delivered to disrupt multiple signals causing mucous production within the nose (necessitating multiple points of interruption) and claim 105 of the ‘877 application recites delivering energy to multiple locations to result in ablation of targeted tissue. Causing “multiple points of interruption of neural branches” as in immediate claim 104 is equivalent to “disrupt[ing] multiple neural signals” as recited in claim 104 of the ‘877 application. The “neural branches extending through the foramina and microforamina” as recited in immediate claim 104 are located “proximate or inferior to a sphenopalatine foramen” as recited in claim 104 of the ‘877 application. 
Claims 106-109, 111-114, and 116-120 of the immediate application recite the same limitations in corresponding claims 106-108, 111-114, 116-120 of the ‘877 application. Although the claims at issue are not identical, they are not patentably distinct from each other because of the above reasons outlined above in reference to claims 104-105 of the immediate application being unpatentable over claims 104-105 of the ‘877 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 104- 109, 111-114, and 116-123 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (US20150164571), in view of Wolf et al. (US20150202003, hereafter “Wolf”).
Regarding claim 104, Saadat discloses a method for treating at least one* of rhinitis within a nasal cavity of a patient ([abstract] method for treating rhinitis within the nasal cavity) comprising:
advancing an end effector of a treatment device an end effector ([abstract] the distal end of the probe has an end effector) to a target site within a nasal cavity of a patient ([0040] a distal end of a surgical probe shaft is advanced through the nasal cavity and into proximity of the target tissue region), the end effector comprising a plurality of sensing electrodes configured to detect neural activity at the target site ([0150]-[0152] a number of temperature sensors disposed on the distal end of the end effector which are configured to sense the temperature of a tissue of surgical interest, [0166] the temperature sensors being thermistors, thermocouples, etc. , which are known in the art to comprise electrodes in the structure thereof) and a plurality of energy delivery elements configured to deliver therapeutic neuromodulation energy at the target site ([0189] end effector includes a deployable and retractable array of RF/energy ablation/delivery needles); 
detecting and identifying ([0038 detecting and determining/identifying the location of the target posterior nerve), via a controller operably associated with the plurality of sensing electrodes ([0150]-[0152] a servo mechanism/controller is configured to respond to the sensed temperature to modulate the flow of ablative energy to control the desired surgical parameter to target the desired tissue/nerve, thereby, the servo-control being in response to the sensed temperature, it is understood that the servo-control is operably associated with the temperature sensing electrode), one or more target locations of neural branches extending through foramina and microforamina of a palatine bone ([0040] [0146] the target tissue region having a posterior nasal nerve associated with a middle or inferior nasal turbinate illustrated as posterior nasal nerve 10 illustrated in FIG. 1 which as it is known in the art to anatomically correspond to the anatomical location of the inferior posterior lateral nasal nerve branch of the palatine nerve) based, at least in part, on the measurements of the properties of the heterogeneous tissue ([0038], [0151] the detecting and identifying being based off of observing the physiological response to stimulation, electrical neuro- blockade and observing the physiological response to the blockade to confirm the correct surgical positioning of the distal end effector prior to applying ablative energy to the tissue); 
identifying one or more portions of the end effector and associated energy delivery elements in direct contact with the target tissue ([0173] the correct surgical placement of the end effector against/in direct contact with the lateral nasal wall/target tissue of the region posterior to the middle turbinate is identified using an endoscope); and 
selectively activating, via the controller, the identified energy delivery elements to thereby cause multiple points of interruption of neural branches ([0011] causing interruption parasympathetic nerve signals) extending through foramina ([0010] neural bundles are selectively cut or cauterized from the sphenopalatine foramen, including autonomic and sensory nerve fibers that pass through the foramen anatomically branch into the middle and inferior turbinate and are distributed around the mucosal layer of the nose) and microforamina of a palatine bone ([0005] multiple individual postganglionic rami at locations within the palatine bone via a foramen distinct from the SPF) based, at least in part, on neural and anatomical detection**** and mapping****, wherein causing the multiple points of interruption ([0031], [0038] the surgical device employed in the method disclosed by Saadat includes a camera being integrated therein to provide the surgeon with images of the nasal anatomy in order to identify anatomical landmarks and determining the location of the target posterior nerve based on nasal anatomical landmarks or identification of the artery associated with the target posterior nasal nerve are identified in order to guide the of the end effector of the treatment element of the surgical device against the anatomical wall proximate to the target posterior nasal nerve, the process of identifying anatomical landmarks for the purpose of guiding the surgical device has been interpreted to read on the limitation “detection and mapping”), while Saadat discloses mucosal engorgement of the mucosal tissue that covers the turbinates (see [0004], [0007]) and contemplates neural treatment for hypersecretion (see [0008]).
While such thought discloses using electrical stimulation or electrical blockade using one or more electrodes disposed on the distal end of the probe shaft and then observing the physiological response to the simulation in order to confirm correct positioning of the distal end effector prior to treatment (see [0151], the disclosed measurements of the properties received from the plurality of sensing electrodes), Saadat does not explicitly disclose the interruption of neural branches to decrease production of** mucus and/or mucosal engorgement, nor does sad Saadat explicitly disclose receiving, from the plurality of sensing electrodes, measurements*** of bioelectric properties of target tissue at the target site, the target tissue comprising heterogeneous tissue proximate to the target site. Further, the disclosed identification of the one or more portions of the end effector and associated energy delivery elements in direct contact with the target tissue of Saadat is not explicitly disclosed as being via the controller, nor is the disclose selective activation the identified energy delivery elements as being via the controller.
However, in the same field of endeavor, Wolf teaches receiving, from the plurality of sensing electrodes, measurements*** of properties of target tissue at the target site ([0188] using the sensing sensor(s)/electrodes placed directly on mucosa during a treatment of mucosa, the electrodes are located on a treatment device to sense one or more properties of tissue in any suitable target tissue or multiple tissues), the target tissue comprising heterogeneous tissue proximate to the target site ([0188] the target tissue including, but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue); 
identifying, via the controller, one or more portions of the end effector and associated energy delivery elements in direct contact with the target tissue ([0031], [0096] a test is performed to determine/identify whether a desired contact between the treatment surface of treatment element 32 and the mucosal tissue, so that energy is only delivered at selective locations on the outer surface of the treatment element 32 in order to treat selected regions of upper airway tissues), 
selectively activating, via the controller, the identified energy delivery elements to  ([0096], [0100] the control system 42/controller is configured to engage such distributed elements individually or in selected groups for treating/outputting energy to only targeted areas of the upper airway passageway), and
deactivation of neural tissue thereby decreases production of** mucus ([0023], [0025], [0028] delivering the energy comprises ablating the nerve tissue, reducing mucus secretion).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe of the method disclosed by Saadat with the reception of measurements*** of bioelectric properties of target tissue at the target site using the plurality of sensing electrodes, the target tissue being heterogeneous tissue proximate to the target site, and the identification of the one or more portions of the end effector and associated energy delivery elements in direct contact with the target tissue being via the controller, similarly, the selective activation of the identified energy delivery elements being via the controller, and the deactivation of neural tissue thereby decrease production of mucus as taught by Wolf for selectively treating certain areas of the upper airway by using energy-application mechanisms to re-shape, remodel, or change the mechanical or physiologic properties of structures in order to cause mucus to divert in order to treat post nasal drip and/or chronic cough ([0028], [0084] of Wolf).
*the limitation has been interpreted in the alternative, requiring the method treating only rhinitis, or requiring the method treating only congestion, or requiring the method treating only rhinorrhea.
**the limitation has been interpreted in the alternative, requiring only the decrease production of mucus, or requiring only the decrease production of mucus mucosal engorgement.
***the limitation has been interpreted as defined by the applicant in [0048] of the published application, the various parameters detected at the target site in order to determine the anatomy of the target site, including the type of tissues, includes impedance, dielectric properties, temperature, and/or other properties that indicate the presence of neural fibers in the target region, other properties having been interpreted under the broadest reasonable interpretation to include any property of target neural tissue which enables the identification of the target neural tissue.
****these limitations have been interpreted under the broadest reasonable interpretation to include, but not limit to, any method, processor and/or technique known in the art capable of performing detection of any type of neural and any type of anatomical structures, tissues, and/or signals and that are able to identify neural or anatomical structures, tissues, and/or signals based on association in relation to the location or identification of known any type of identifying landmarks, signals, characteristics, and/or features as known in the art. 
Regarding claim 105, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein causing multiple points of interruption ([0146] FIG. 1 depicts the three/multiple branches/points of the posterior nasal nerve as 10, 11, and 12, and other accessory posterior nasal nerves (APNNs) may originate from the greater palatine nerve or from the bony plate underneath the mucosa) is accomplished via ablation ([0178] see in FIG. 14B with ablation target 246 positioned directly over the three branches/points of the PNN including the posterior inferior lateral nasal branch 10, posterior superior lateral nasal branch 11, and superior lateral nasal branch 12).
Regarding claim 106, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the ablation is thermal ablation ([0193] FIG. 28 depicts the ablation of the posterior nasal nerve with a thermal ablation element).
Regarding claim 107, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the thermal ablation is cyro-ablation ([0193] FIG. 28 depicts the ablation of the posterior nasal nerve with a cryo ablation element).
Regarding claim 108, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the ablation is caused by delivery of radiofrequency energy ([0193] FIG. 28 depicts the ablation of the posterior nasal nerve with a RF ablation element).
Regarding claim 109, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the method further comprises receiving feedback* during the ablation ([0031] the camera and light source provides an image of the tissue on the progress/during the ablation).
*the limitation has been interpreted in the alternative, requiring receiving feedback* only prior to the ablation; or requiring receiving feedback* only during the ablation; or requiring receiving feedback* only after the ablation.
Regarding claim 111, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the end effector is advanced to into the nasal cavity under image guidance ([0151] a camera and/or a light source are disposed in the vicinity of distal end 21 of probe shaft 20, for the identification of nasal anatomical landmarks used to provide guidance the placement of distal end effector in the nasal cavity).
Regarding claim 112, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the end effector is coupled to a flexible shaft ([0182] the probe shaft may be flexible).
Regarding claim 113, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the device further comprises a handle operably coupled to the end effector by the flexible shaft ([0179] handle includes a receptacle for a liquid cryogen/refrigerant reservoir/cartridge, the probe shaft includes refrigerant delivery tube which is on one/proximal end of delivery tube is in communication with the cryogen cartridge in handle and the other/distal end of the delivery tube includes lateral fenestration configured to direct the release of the pressurized cryogen into the end effector).
Regarding claim 114, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the handle controls transformation of the end effector for a retracted state to a deployed state ([0189] a linear actuator in the probe shaft is in mechanical communication an actuator lever at the proximal end for mechanical control of the deployable and retractable array of RF ablation needles end effector configured for lateral deployment).
Regarding claim 116, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein each of the plurality of energy delivery elements is provided on separate, respective portions of the end effector ([0190] arrangement of ablation electrodes on a flexible array which is mounted on/circumventing the distal tip of the probe in FIG. 25B in order to for ablation of the parasympathetic nervous function of a nasal turbinate).
Regarding claim 117, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein, when in the deployed state, the end effector positions one or more of the plurality of energy delivery elements relative to the neural branches ([0149] positioning of distal end effector against the lateral nasal wall within the cul-de-sac described above for cryo-ablation of the at least one posterior nasal nerve).
Regarding claim 118, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the end effector comprises a plurality of deployable wires ([0196] the end effector comprises a deployable wire structure or surgical basket structure), and
specifically, Wolf teaches wherein the end effector comprises a plurality of deformable wires ([0104] the treatment device/end effector 30 is adjustable using a variety of means, including, for example, mechanically moving the mold by way of joints, arms/wires/prongs, guidewires, balloons, screws, stents, and scissoring arms, among other means, as [0170] seen in FIG. 22A, prongs 322, 324 are flexible in such that when compressed/deformed by an external force, the prongs move towards each other, and upon removal of this force, the prongs spring back to their original positions) and the plurality of energy delivery elements are operably associated with the plurality of deformable wires ([0170] bipolar electrodes/energy delivery elements 326 are located/associated at the end of prong 322 and prong 324 is moved when tissue compressed between the prong 324 and the electrode 326, see [0119] for disclosure of an electrode referring to any conductive or semi-conductive element that may be used to treat the tissue, and may include and not be limited to, needles, and various intermediate shapes such as dimpled plates, rods, domed plates, blades, etc. the electrodes are also be configured to provide tissue deformation in addition to energy delivery).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the probe of the method disclosed by Saadat with the end effector comprises a plurality of deformable wires operably associated with the plurality of energy delivery elements as taught by Wolf so that the size or shape of the end effector may be varied or adjusted to better conform to an upper airway passage of a patient ([0104] of Wolf).
Regarding claim 119, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the deformable wires comprise shape memory material ([0112]-[0113] expandable treatment elements or sections thereof may be made from shape-memory metals such as nickel-cobalt or nickel-titanium, shape memory polymers, the  shape-memory alloy material which may be configured to expand to a desired size and shape in response to a change of temperature past a transition temperature).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the probe of the method disclosed by Saadat with the deformable wires comprise shape memory material taught by Wolf in order for the treatment element may expand with various locations on the element expanding to different configurations or not expanding at all to achieve a desired shape of the treatment element ([0113] of Wolf).
Regarding claim 120, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the controller is configured selectively control energy output from one or more of the energy delivery elements of the end effector ([0096] the treatment element 32/end effector may be configured to deliver energy at only selective locations/one or more on the outer surface/energy delivery elements of the treatment element 32/end effector in order to treat selected regions of upper airway tissues), wherein some of the plurality of energy delivery elements are configured to be independently activated and controlled to thereby deliver energy independent of one another ([0096] energy being delivered to selected regions/ some of the plurality of energy delivery elements of the treatment element 32/end effector can be individually/independently controlled).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe of the method disclosed by modified Saadat with the controller being configured selectively control energy output from one or more of the energy delivery elements of the end effector, wherein some of the plurality of energy delivery elements are configured to be independently activated and controlled to thereby deliver energy independent of one another as taught by Wolf for selectively treating certain areas of the upper airway by using energy-application mechanisms to re-shape, remodel, or change the mechanical or physiologic properties of structures in order to cause mucus to divert ([0084] of Wolf).
Regarding claim 121, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the controller further comprises one or more algorithms to process incoming data from the end effector ([0038] using ultrasonic or optical doppler flow algorithms/techniques and methods for determining the location of the target posterior nasal nerve by identification of the artery associated with the target posterior nasal nerve and providing electrical neuro-stimulation of the target posterior nasal nerve while receiving feedback through observing the physiological response to the stimulation, electrical neuro-blockade, while receiving feedback/observing the physiological response to the blockade) and provide feedback to an operator ([0151] using the observed/feedback physiological response to the stimulation or blockade to confirm correct surgical positioning of distal end effector and also to confirm/feedback on the effectiveness of a cryo-ablation by the determination of a change in the physiological response).
Regarding claim 122, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the neural branches associated with the parasympathetic nerve supply comprise postganglionic parasympathetic nerves innervating nasal mucosa at foramina and microforamina of a palatine bone of the patient ([0005] targeting nerves that innervate the turbinates including but not limited to the Vidian nerve which contains sympathetic and parasympathetic afferents and additional posterolateral neurovascular rami project from the sphinopaletine ganglion via multiple individual postganglionic rami to supply the nasal mucosa).
Regarding claim 123, modified Saadat substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the at least one* of congestion, and rhinorrhea is selected** from the group consisting of allergic rhinitis, chronic rhinitis ([0011] PNN is ablated cause interruption of parasympathetic nerve signals that contribute to congestion and rhinorrhea in patients with chronic rhinitis (allergic or vasomotor)).
*the limitation has been interpreted in the alternative, requiring only rhinitis be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only congestion be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis; or requiring only rhinorrhea be selected from allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, or medical resistant rhinitis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793